                          IN THE UNITED STATES DISTRICT COURT
                                SOUTHERN DISTRICT OF INDIANA
                                  INDIANAPOLIS DIVISION

 BRANDON D. MIDKIFF,             )
                                 )
                   Plaintiff,    )
                                 )
            v.                   )
                                 )
 EQUIFAX INFORMATION             )                    CASE NO. 1:20-cv-01962-TWP-MJD
 SERVICES, LLC, TRANSUNION, LLC, )
 EXPERIAN INFORMATION            )
 SOLUTIONS, INC., and NAVIENT    )
 SOLUTIONS, INC.,                )
                                 )
                   Defendants.   )


         DEFENDANT NAVIENT SOLUTIONS, LLC’S INITIAL DISCLOSURES

       Pursuant to Federal Rule of Civil Procedure 26(a), Navient Solutions, LLC (incorrectly

identified as Navient Solutions, Inc.) (“NSL”), makes the following initial disclosures to Plaintiff

Brandon Midkiff.

                                 PRELIMINARY STATEMENT

       NSL reserves the right to amend its disclosures as more information is gained through

discovery and further investigation. Documents containing proprietary, confidential, or trade

secret information, or which implicate the privacy interests of non-parties to this litigation, will be

produced only subject to an acceptable protective order.

A.     Individuals Likely to Have Discoverable Information

       NSL discloses the following persons likely to have discoverable information that support

its claims or defenses:
       1.      Corporate Representative of NSL
               c/o Bonnie L. Martin,
               Ogletree, Deakins, Nash, Smoak & Stewart, P.C.
               111 Monument Circle, Suite 4600
               Indianapolis, IN 46204


       NSL has not yet identified its corporate representative.          However, the identified

representative will have knowledge of the facts and issues in this case after reviewing the relevant

account records.

       2.      Brandon D. Midkiff
               c/o Plaintiff’s Counsel

       Plaintiff will have knowledge regarding the claims asserted in the Complaint and NSL’s

defenses.

       3.      Justin Midkiff
               Contact Information Unknown

       Mr. Midkiff is likely to have knowledge regarding the factual allegations asserted in the

Complaint, including facts related to the procurement of the loan.

       4.      Corporate Representative of each Co-Defendant
               c/o Co-Defendant’s Counsel


       Each Co-Defendant is likely to have knowledge regarding any disputes submitted to NSL,

and Plaintiff’s damages.


       Investigation and discovery are ongoing. NSL reserves the right to amend or supplement

this list, including through the use of supplemental disclosures, written discovery responses,

deposition answers, or document productions.

B.     Document Disclosures

       NSL discloses the following documents that it may use to support its claims or defenses:

                                                 2
              Relevant and non-privileged account records, including any disputes received from
               consumer reporting agencies;

              All documents produced by a co-Defendant;

              All documents obtained from a non-party through subpoena;

              All documents listed in any other party’s Initial Disclosures;

              All documents necessary to rebut Plaintiffs’ allegations and claim for damages; and

              All documents necessary to prove any defenses in this matter.

       Responsive, non-privileged/non-work product documents will be produced by NSL in

response to Plaintiff’s discovery requests.

       Investigation and discovery are ongoing. NSL reserves the right to amend or supplement

this list, including through the use of supplemental disclosures, written discovery responses,

deposition answers, or document productions.

C.     Computation of Damages

       NSL does not presently seek the recovery of damages in this matter, but reserves the right

to do so in the future. NSL will seek its reasonable attorneys’ fees and expenses if the Court

determines that they are recoverable under any applicable contract, rule, or statute.

D.     Applicable Insurance Agreements

       NSL is not aware of any applicable insurance agreements that provide coverage in

connection with this matter.




                                                 3
Respectfully submitted,


/s/Justin A. Allen
Bonnie L. Martin, IN 20248-18
Justin A. Allen, IN 31204-49
OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
111 Monument Circle, Suite 4600
Indianapolis, IN 46204
Telephone: 317.916.1300
Facsimile: 317.916.9076
bonnie.martin@ogletree.com
justin.allen@ogletree.com

Attorneys for Defendant
Navient Solutions, LLC f/k/a Navient Solutions, Inc.




       4
                               CERTIFICATE OF SERVICE

        I hereby certify that on October 7, 2020, a copy of the foregoing document was served
electronically on all counsel of record:

 Travis W. Cohron              Laura K. Rang                    Taylor L. Hunter
 Quentin J. Collins            Evan R. Rutter                   Leah L. Seigel
 Clark Quinn Moses Scott &     Schuckit & Associates, P.C.      Barnes & Thornburg, LLP
 Grahn, LLP                    4545 Northwestern Drive          11 S. Meridian Street
 320 N. Meridian St., Suite    Zionsville, IN 46077             Indianapolis, IN 46204
 1100                          lrang@schuckitlaw.com            Taylor.hunter@btlaw.com
 Indianapolis, IN 46204        erutter@schuckitlaw.com          Leah.seigel@btlaw.com
 qcollins@clarkquinnlaw.com    Counsel for Trans Union,         Counsel for Experian
 tcohron@clarkquinnlaw.com     LLC                              Information Solutions, Inc.


 Allison L. McQueen            N. Charles Campbell
 Jones Day                     Equifax Legal Department
 77 W. Wacker Drive, Suite     1550 Peachtree Street, NE
 3500                          Atlanta, GA 30309
 Chicago, IL 60601             charles.campbell@equifax.com
 amcqueen@jonesday.com         Counsel for Equifax.
 Counsel for Experian
 Information Solutions, Inc.



                                          /s/ Justin A. Allen

                                                                                      44495105.1




                                             5
